Title: To Thomas Jefferson from John Wayles Eppes, 15 October 1821
From: Eppes, John Wayles
To: Jefferson, Thomas


Dear Sir
Mill Brook.
October 15. 1821.
Un certain where a letter might find you I have delayed until the present time returning an answer to yours of the 16. of September by Francis. I have directed him on his return to Columbia to pursue the course marked out for him by you and to become an irregular instead of a regular student at the University—Your opinion as to the value of a Deploma corresponds with my own—My only reason for wishing Francis to graduate was that being at a distance from his friends and at liberty either to read or not by becoming a regular student, he would be compelled by the feelings natural to his period of life, to make him self master at least of the subjects which belong to the regular course of the University—If by becoming an irregular student he does not relax any portion of his exertions in consequence of the removal of a stimulus so powerful at his period of life; he will undoubtedly derive benefit from a judiceous selection of the subjects requiring the aid of a scientific instructor and leaving the others to be prosecuted here after—I have no particular reason for apprehending that this will not be his course—still as a Parent I have my fears—I was much desappointed in not finding you in Bedford either in going on returning from the Springs—I passed up before your first trip & on my return they were expecting you daily—I need not say how much pleasure I should have felt in seeing you—As I advance in life I find daily some of its former pleasures no longer interesting—It is perhaps a wise provision of providence as he who no longer enjoys will ultimately quit life without regret—It has often however been to me a matter of surprise that the feelings of the heart remain in full vegour while the rest of natures work is a mere wreck—I am sensible as yet of no Torper about my heart which still clings to the objects so long dear to it and to none with more affection than yourself—It would have been a great gratification to me to have had some conversation with you on the present state of parties and principles in the United States. With drawn from the great Theatre of political events perhaps I indulge apprehensions entirely chimerical—I do however seriously fear that we are destined to loose all the advantages derived from the great revolution in 1801. & as we fondly hoped rendered permanent by eight years of your administration—This attempt at a union of parties will I fear terminate in a destruction of all the principles considered fundamental in good republican times—something more moderate than the mad Federalism of 1798 and 1799 may be adopted in their place but far short of the great Revolution accomplished by the republican party and sanctioned by the people—It appears to me that wherever the mind of man is left free differences of opinion must take place—Our former devision founded on principle is the only rational one—The construction placed on the constitution in latter times has swept away the former land marks. we have only to pass an alien & sedition bill and then shake hands with the old Federalists. On the subject of the army & Navy we have adopted their Theory & in practice gone beyond them—The renewal of the bank charter is a surrender by Congress of the construction placed on it by the Republican party—The Bankrupt law will pass at the next Session of Congress & trial by Jury here as in England receive its first stab under that system—The decision of the Supreme Court on the Bank question & in the case of chohens against the state of Virginia surpasses any thing in the worst Federal times—I understand that Colo. Monroe claims the glory of being president of the Nation and not of a party—If such be the fact he owes to the Republican party clear & manifest proof that the Federalists have renounced their former opinions and principles, and that we shall not be called on to abandon ours after having treumphed over them in peace and in war & having on our side the great body of the American people—Pardon this trespass—knowing how much you are worried on political subjects I seldom intrude them on you—Nor should I have on this occasion violated a rule to which I have adhered but for the misfortune of not meeting you—My mind however has been so much occupied on this subject that it has often occurred to me that the present would be a most excellent time for some man of Talents to give to the world a view of your administration—I have all the materials necessary for executing such a work—viz 1. a complete set of the papers laid before Congress during the period of my being in public life—2. The state papers published by the Government—3. a comple file of the National Intelligencer while Edited by Smith—This paper of Smiths contains all the Debates of Congress during a very interesting period of our history—Such a work written by yourself would be the most valuable legacy you could bestow on posterity—Such a work written by any man of Talents would at the present moment be most valuable. I have gone fairly to the end of my paper & bid you adieu.Yours sincerelyJno. W. Eppes